Citation Nr: 1824825	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 09-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether the characterization of the appellant's discharge from his second period of service constitutes a bar to VA benefits. 

2. Entitlement to service connection for a heart disorder.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

The appeal of whether the character of the appellant's discharge, for the period of service from April 20, 1970, to July 29, 1970, is a bar to VA compensation benefits for that period is granted. 

Service connection for diabetes mellitus is denied. 

Service connection for heart disease is denied. 

Special monthly compensation based on the need for aid and attendance is denied. 

TDIU is denied.


FINDINGS OF FACT

1. For the period of ACDUTRA from April 20, 1970, to July 29, 1970, the appellant did not refuse to perform military duty or wear the uniform. 

2. The appellant did not, during a qualifying period of ACDUTRA, become disabled by diabetes mellitus or heart disease as a result of disease or injury incurred or aggravated in line of duty. 

3. The appellant's service-connected disabilities are limited to bilateral hearing loss and tinnitus which combine to provide a 40 percent rating; these disabilities have not caused the need for aid and attendance and have not caused him to housebound. 

4. The appellant's service-connected disabilities, which include bilateral hearing loss and tinnitus, have not rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The character of the appellant's discharge for the period of ACDUTRA from April 20, 1970, to July 29, 1970, does not constitute a bar to VA compensation benefits for that period. 38 U.S.C. § 5303 (2012); 38 C.F.R. §§ 3.12, 3.354 (2017).

2. Diabetes mellitus was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3. Heart disease was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4. The criteria for special monthly compensation based on the need for aid and attendance or housebound status have not been met for any period. 38 U.S.C. §§ 1114, 1134, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).

5. The criteria for TDIU have not been met for any period. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant had no active duty service but had active duty for training (ACDUTRA) from November 1966 to April 1967, and from April 1970 to July 1970, with the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a February 2009 rating decision of the RO in Houston, Texas.

In February 2012, the appellant presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge. The appellant accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). A transcript of the hearing is associated with the claims file. 

In April 2012, the Board remanded this appeal for additional evidentiary development and adjudicative action. The appeal has since been returned to the Board for further appellate action. The Board also denied a claim of entitlement to service connection for a respiratory disorder, an issue on appeal at that time. The Board's decision with respect to that matter is final. See 38 C.F.R. § 20.1100 (2017). The RO readjudicated the claims in a March 2016 Supplemental Statement of the Case. 

In a December 2016 decision, the Board denied these issues. The appellant appealed that decision to the Veterans Court. In August 2017 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's December 2016 decision in part, and remanded the issues listed on the title page above back to the Board for additional development consistent with the Joint Motion. 

The parties to the Joint Motion agreed that the Board's decision to deny reopening of a claim of entitlement to service connection for a back disorder and to deny service connection for a neck disorder should not be disturbed.

Character of Discharge

As noted above, the appellant had no active duty service as that term is contemplated under 38 U.S.C. § 101(24). He was ordered to a period of ACDUTRA from November 14, 1966, to April 8, 1967, and again from April 20, 1970, to July 29, 1970. It is also presumed that he attended regular weekend drills which are generally classified as inactive duty training (INACDUTRA). 

In its April 2012 Remand, the Board determined that the current appeal includes as a prerequisite matter the issue of whether the appellant's service from April 20, 1970, to July 29, 1970, was qualifying service for VA purposes. In order to ensure due process, the Board instructed the RO to make a determination in the first instance regarding that question,. In a March 2016 administrative decision, the RO found that the period in question was not qualifying service for VA purposes. 

There are two categories of conditions which prevent entitlement to VA benefits: (1) statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d). 

Pertinent to this appeal are the statutory bars, which provide that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c).

The VA Office of General Counsel has interpreted 38 C.F.R. § 3.12(c) to mean that a claimant who is discharged under honorable conditions as a conscientious objector was not barred from eligibility for benefits unless, in addition to being a conscientious objector, the claimant also refused to perform military duty or refused to wear the uniform or otherwise to comply with lawful orders of competent military authorities. VAOPGCPREC 11-93.

Here, while the Form DD-214 indicates that the appellant was given an honorable discharge from the second period of ACDUTRA, as a conscientious objector under reason and authority of AR 635-20. The service personnel records reveal that he was afforded a hearing in June 1970 in connection with discharge proceedings. The hearing summary reveals that, when called to ACUTRA in April 1970, he objected based on religious reasons. While he reported for duty, the hearing summary reveals that this was solely for the purpose of processing his application for discharge and "He has not worn a uniform since reporting for duty nor has he participated in any training or duties."

In a December 2016 decision, the Board denied this issue. In the August 2017 Joint Motion, the parties found that there was no evidence that the appellant refused to perform any military duty, wear the uniform, or comply with a lawful order of competent military authorities.  Notably, the parties agreed that "nothing in the service records contradicts Appellant's assertions that he was never issued a uniform and never ordered to perform a military duty other than to report to his commanding officer's office each morning." 

This stipulation effectively resolves the outcome.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider matters that have already been decided in a previous appeal of the same case, and therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

Accordingly, the Board accepts the Joint Motion as establishing as the law of the case that the appellant did not refuse to perform military duty or wear the uniform. 

The Board finds that there is no prejudice with respect to the Board's addressing the merits of the remaining service connection and rating claims as the RO has adjudicated each of those claims on the merits and has provided appropriate notice. See Bernard, 4 Vet. App. 384.

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 1110, 1131. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a), (b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above, the appellant had no active duty service but had only periods of ACDUTRA and INACDUTRA. The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24).

The Board emphasizes the more restrictive terminology used for periods of ACDUTRA and INACDUTRA as compared to active duty service. Whereas the terminology applicable to active duty service simply requires that an injury or disease in service be etiologically related to a post-service disability, and permits the remote incurrence of disability after service, the terminology pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant became disabled during the period of ACDUTRA or INACDUTRA in which the injury or disease occurred, and specifically requires that the disease and/or injury have been incurred in the line of duty. 38 U.S.C. § 101(24). 

Certain presumptions are generally available to claimants to assist in substantiating various elements of a claim for service connection. The presumption of soundness (38 U.S.C. § 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran" however, it applies only when there is an examination at entry into the period of ACDUTRA in question, and where that examination revealed no defects, infirmities, or disorders. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). 

Here, "veteran" status attaches to the first period of ACDUTRA as service connection has been granted for hearing loss and tinnitus for that period. The Report of Medical Examination at service separation from that period reflects that a bilateral hearing loss disability existed at that time. Moreover, the appellant was examined at entry into that period of service and was found to be clinically normal with respect to his neck, spine, heart, and endocrine system. Accordingly, the presumption of soundness attaches to that period. However, a service entrance examination was not conducted at the start of the second period of ACDUTRA. Accordingly, the presumption of soundness does not attach to that period as "veteran" status has not been attained. 

The presumption of aggravation (38 U.S.C. § 1153; 38 C.F.R. § 3.306(a)) and the presumption of service connection for certain chronic diseases (38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309), including diabetes mellitus and cardiovascular-renal disease, can never apply to periods of ACDUTRA and INACDUTRA even where "veteran" status attaches. Smith, 24 Vet. App. at 47. 

Service treatment records reveal no complaint of, or treatment for, diabetes mellitus or heart problems. When the appellant was examined at the end of his first period of ACDUTRA in March 1967, and at the end of his second period of ACDUTRA in July 1970, his heart and endocrine system were found to be clinically normal. Pertinent to the special requirements for periods of ACDUTRA, no line of duty investigations were conducted during either period. As noted above, the requirements for periods of ACDUTRA specify that the claimant must have become disabled from injury or disease during the ACDUTRA period. 

Here, the normal examination results at separation are highly probative evidence that, even to the extent of an unreported injury or disease, the appellant did not become disabled by diabetes mellitus or heart disease due to such injury or disease during any period of ACDUTRA.

The finding that the appellant did not become disabled by the claimed disorders during ACDUTRA is consistent with the post-service treatment records and his reports. After service, there is no record of treatment for either of the claimed disorders for decades. He testified that he was first diagnosed with diabetes mellitus in 2000, and with heart disease from 1996 to 2000. 

The earliest VA treatment records are from 1996 and show complaints limited to the low back and hearing impairment. More recent treatment records document current diagnoses of diabetes mellitus, Type II and coronary artery disease.  Further, the appellant has not asserted that diabetes and/or heart disease were caused or aggravated by any currently service-connected disability. Service connection is in effect only for hearing loss and tinnitus. 

There is no medical opinion that purports to establish that the appellant became disabled with diabetes mellitus or heart disease due to an injury or disease incurred in the line of duty during ACDUTRA. 

Next, the Board will consider whether the disorders were incurred during ACDUTRA. While the appellant has reported that he served in the medical corps and performed certain medical procedures such as administering medications, he has not asserted any expertise or knowledge with respect to the diagnosis, treatment, or causative factors of diabetes mellitus or heart disease. His assertions are considered lay statements notwithstanding his acknowledged medically-related experience. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. 

Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

Establishing the onset of disability due to disease processes such as diabetes mellitus and heart disease, is not the equivalent of relating a broken bone to a concurrent injury to the same body part. Such an opinion requires specialized medical knowledge and is not a matter capable of lay observation. Accordingly, the appellant's lay statements are not competent evidence of the onset of disability due to diabetes mellitus or heart disease during any period ACDUTRA. 

As discussed above, he has not stated that he was told by a competent medical professional that he had such diseases during ACDUTRA. As there is no competent evidence in favor of the asserted onset of disability during ACDUTRA, the Board finds that a preponderance of the evidence is against this essential element of the claims. 

The Board notes that, although the appellant served during the Vietnam War, he had no service in Vietnam and is not presumed to have been exposed to herbicide agents, nor has he asserted such exposure. 

Next, the appellant has asserted that his heart problems are a result of smoking cigarettes during service. However, service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here. See 38 U.S.C. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998). 

While the Board acknowledges that the appellant also likely served periods of INACDUTRA, diabetes mellitus and heart disease cannot be based on a period of INACDUTRA, as these are diseases, not injuries. See 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). While the definition of "injury" includes acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, there is no assertion or other evidence to substantiate the occurrence of any of these "injuries" before or after service. There is no line of duty investigation regarding any period of INACDUTRA. 

In summary, the appellant did not, during a qualifying period of ACDUTRA, become disabled by diabetes mellitus or heart disease as a result of disease or injury incurred or aggravated in line of duty. In light of this finding, service connection is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable and the appeals are denied.

SMC Based on the Need for Aid and Attendance

Special monthly compensation is payable at a specified rate if a VA claimant, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

The criteria for determining that a VA claimant is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a). Those criteria include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a)

Being "bedridden" will also be a proper basis for finding that a VA claimant is in need of regular aid and attendance. The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed. However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.

In this case, the appellant has testified that he is in need of aid and attendance; however, much of this need is related to nonservice-connected disorders for which he has been seeking service connection in this appeal. His hearing loss and tinnitus are not themselves conditions enumerated under the criteria for establishing the need for aid and attendance and there is nothing beyond mere assertion that these two conditions have rendered him housebound or bedridden. 

Accordingly, at no time pertinent to this appeal have the criteria for special monthly compensation been met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, the appellant's service-connected bilateral hearing loss is rated at 30 percent and his tinnitus is rated at 10 percent. The combined rating is 40 percent. While his hearing-related disabilities can be combined to meet the criterion of a single disability rated at 40 percent or more, the combined rating does not meet the criterion of 70 percent or more. Therefore, the schedular criteria for TDIU are not met at any time pertinent to the appeal. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a claimant to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, while the appellant is not employed and is in receipt of disability benefits from the Social Security Administration, the evidence does not substantiate that his unemployability is based to any substantial degree on his service-connected disabilities. He has testified that the award of Social Security disability is based on a nonservice-connected psychiatric disorder. 

Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion  

Department of Veterans Affairs


